       Case 3:21-cr-01764-WQH Document 25 Filed 09/07/21 PageID.30 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 21cr1764 WQH
12                                      Plaintiff,
                                                         ORDER
13   v.
14    MIGUEL ANGEL PEREZ VEGA,
15                                    Defendant.
16
17   HAYES, Judge,
18         Upon the motion of the Government, and good cause appearing therefrom,
19   IT IS HEREBY ORDERED that the Indictment against MIGUEL ANGEL PEREZ-VEGA
20   in this case is dismissed without prejudice.
21
22   Dated: September 7, 2021
23
24
25
26
27
28

                                                     1
                                                                                  21cr1764 WQH
